Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the application filed on 02/27/2020.
	Currently, claims 26-46 are pending.  

Formalities noted
	The office notes upon perusal that there are a whole lot of the word “the” that are never introduced in claims 26, 29-31.  It is suggested to introduce the “the”’s previously and to likely avoid the “each” in claim 27 with a redrafting so as to support proper antecedent basis for other parts to come, and finally to check the dependency of all of the claims so that proper antecedent basis is necessarily ensured.  The “each” issue reappears in claim 32 and 33 where a plural faceted crystal is being referred to in the singular in claim 33.  Claim 46 also appears to have an unintroduced “the width”.  The applicant can wait until a formal action is issued or go ahead and remedy the issues such that the application is in good condition for examination.  

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 26-39 and 45-46, drawn to semiconductor devices (here the office will group these together although they formally lack a special technical feature between them for now as well).
Group II, claim(s) 40-44, drawn to methods of making semiconductor devices.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the source structure and drain structure as well as the source and drain contact, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Brown et al. (“Brown” Brown, D. “Self-Aligned AlGaN/GaN FinFETs” IEEE Elec. Dev. Lett. Vol. 38, No. 10 published 08/31/2017 pp. 1445-1448) as it is anticipated and therefore cannot be the basis of a common special technical feature.  
As to claim 26, Brown shows a device (all citations are to the finished device in Fig. 1, as set forth in Section II on the first and second pages in the first two paragraphs of that section) comprising: 
a terminal structure comprising a first group III-Nitride (III-N) material (see the overall terminal area and structure around the gate including the GaN material thereunder and other structures thereabout), 
the terminal structure having a central body (note in general the center body of the device including many different parts), a first plurality of fins, and a second plurality of fins opposite the first plurality of fins (note the main body of the terminal structure having a central body near the gate area and with the fins on the source and drain sides); 
a polarization charge inducing layer above a first portion of the central body, the polarization charge inducing layer comprising a second III-N material (note the AlGaN barrier layer that is up on top of the overall GaN/AlGaN stack see first paragraph of section II as it is not depicted well in the drawings; here this is noted to be inducing polarization due to the Al concentration difference with the GaN); 
a gate electrode (see the gate metal) above the polarization charge inducing layer; 
a source structure and a drain structure (note the regrown n+ GaN structures on each side of the source and drain fins) comprising a third III-N material (this is another GaN layer) with an impurity dopant (n+) on opposite sides of the gate electrode (note this is on source and drain sides), the source structure above a second portion of the central body (note the source side extra n+ GaN layer is over the part of the central body thereunder just over to the source side from the gate) and above the first plurality of fins (note this is above the source side fins), the drain structure above a third portion of the central body (note the drain side extra n+ GaN layer is over the part of the central body thereunder just over to the drain side from the gate) and above the second plurality of fins (note this is above the drain side fins);
a source contact on the source structure; and a drain contact on the drain structure (note the source and drain ohmic metal contact structures on each side in the final picture).

No telephone call was made to applicant’s representativ to request an oral election to the above restriction requirement due to the complexity of the restriction.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891